Exhibit 10.22
 
 

 [ex1022pic.jpg]
 WATERFRONT PROPERTY MANAGEMENT, L.L.C.
[ex1022img.jpg]
 
 
 
 
 
 
 
 
 
 
 
       

 
COMMERCIAL LEASE ADDENDUM II
 


June 4, 2013



 
This agreement is to extend the term of the original Lease dated
April 1, 201 1 entered into by WATERFRONT PROPERTY MANAGEMENT L.L.C., LESSOR and

                                   WEST MOUNTAIN ADVISOR, INC hereinafter referred to as LESSEE or TENANT
 
With this ADDENDUM a one-year option shall be executed, this will leave no other
options on the original lease dated April 1, 2011.  The one-year option shall
run April 1, 2013 through March 31, 2014.  Rent for this term shall $2000.00 per
month.


There are no other changes to said lease at this time.  All other terms and
conditions of the lease dated April 1, 2011 shall remain unchanged.


The undersigned Lessee hereby agrees to the above addendum terms.
 


                                  Date: June 5, 2013

 
                                By: /s/ Jenny Hixon
                                Jenny Hixon
                                Lessor


                                By: /s/ Greg Schifrin
                                Greg Schifrin
                                Lessee




 

